Spencer, J.
delivered the opinion of the Court. (After stating the facts of the case.) The question is, whether the plaintiff can maintain an action against the defendant on the bill, or must resort to Jennings Roddy.
*102The case of Myers and Edge, (7 Term, Rep. 254.) is prcc¡se]y jn point. There a letter of credit was directed to the house of A. B. & Co. promising to pay for goods to be furnished to D. The goods were furnished after A., one of the partners, had withdrawn from the partnership, and the guarantor was held not to be liable. This Court has recognized the law of that case, in Walsh & Beekman v. Bailie ; (10 Johns. Rep. 180.) and in Robbins v. Bingham, (4 Johns. Rep. 476.) we held, that the surety could not be bound beyond the scope of his engagement.
It does not appear that the defendant has paid the amount of this draft to Jennings & Roddy, or that they have ever been called upon by the plaintiff to pay it, and we see that ' it could not he enforced.
The misconception, that this bill was drawn on the faith of the letter of credit, deprives the plaintiff of none of his rights, and has not led the defendant into any error.
Judgment for the plaintiff.